DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.

Response to Amendment
	Applicant has amended claims 1, 2, 8-10, 17-20, canceled claims 3, 5, 6, 11, 12, 15, and 16, and added claims 21-23.  Claims 1-2,4,7-10,13-14 and 17-22 are pending. Claim 2 is withdrawn from consideration.
	The amendments to the claims have overcome the 112 rejections of record. However, after further consideration, the amendments to the claims have been found to necessitate new rejections under 112(b). See 112 rejections below for details.
	The amendments to the claims have necessitated new rejections under 103. See 103 rejections below for details. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/14/2022, with respect to the 112 rejections of record have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, the amendments to the claims have been found to necessitate new rejections under 112(b). See 112 rejections below for details.

Applicant’s arguments, see Remarks, filed 2/14/2022, with respect to the 103 rejections of record have been fully considered, but are moot because they do not apply to the combination of prior art references relied upon in the current 103 rejections. 

	The following are new rejections necessitated by amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 19, 20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “thermally depolymerizing the volume of rubber at a temperature less than a maximum temperature at which the carbonaceous material burns,” in lines 2-5. It is unclear what Applicant is referring to with the phrase “a temperature less than a maximum temperature at which the carbonaceous material burns.”
Said phrase could be interpreted in two ways:
The more natural way to interpret said phrase based on the wording thereof would be to interpret said phrase as referring to a maximum temperature at which the volume of rubber can burn, wherein the rubber will not burn at higher temperatures. However, from a technical/scientific standpoint, such an interpretation does not make sense, as there should no temperature wherein rubber will burn at or below said temperature but not above.
Alternatively, said phrase could be interpreted as referring to a temperature at or above which rubber will spontaneously combust. However, such an interpretation is not the most natural based on the wording of said phrase. Furthermore, from a technical/scientific standpoint, while such an interpretation 
Based on Applicant’s specification, the later interpretation is the one desired by Applicant. Therefore, for the purposes of examination, the claimed “temperature less than a maximum temperature at which the carbonaceous material burns,” is interpreted as referring to a temperature at or above which rubber will spontaneously combust. However, due to the inert atmosphere maintained in the method of claim 8, it must be recognized that such an interpretation has its own clarity issues in the context of the claimed method, as combustion of the rubber during thermal depolymerization should be substantially impossible.
Applicant should amend claim 8 to clarify as appropriate.   
Claim 19 recites the limitation "the exhaust gas channel at a location near the middle of a length of the pyrolytic reactor" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites “spraying the volume of vapor-phase pyrolytic synthetic gas in a spray tower with droplets of the volume of vapor-phase pyrolytic synthetic gas to induce heat transfer between the vapor-phase pyrolytic synthetic gas and the liquid-phase pyrolytic gas,” in lines 22-25 (emphasis added).
This claim is unclear because it recites “spraying the volume of vapor-phase pyrolytic synthetic gas in a spray tower with droplets of the volume of vapor-phase pyrolytic synthetic gas,” (emphasis added). It is unclear what droplets of a vapor phase gas would be, or what such droplets would look like. Furthermore, it is unclear how such spraying would result in heat transfer between the vapor-phase pyrolytic synthetic gas and the liquid-phase pyrolytic gas as claimed.
Presumably, Applicant intended for lines 22-25 to recite --spraying the volume of vapor-phase pyrolytic synthetic gas in a spray tower with droplets of the volume of liquid-phase pyrolytic synthetic gas to induce heat transfer between the vapor-phase pyrolytic synthetic gas and the liquid-phase pyrolytic gas.-- Therefor, lines 22-25 have been interpreted as reciting such for the purposes of examination, 

Claim 20 recites “a dry gas scrubber configured to remove particulate and particulate gases from the pyrolytic synthetic gas,” in lines 26-27. It is unclear what “particulate gases” are, as the term “particulate” is understood to refer implicitly to small solid particles, or less commonly to small droplets of liquid.
Based on Applicant’s specification, Applicant intended to recite --particular gases-- rather than “particulate gases”. Therefore, for the purposes of examination, the term “particulate gases” has been interpreted as reciting --particular gases--.
Applicant should amend claim 20 to clarify as appropriate.   
Claim 22 recites “a dry gas scrubber configured to remove particulate and particulate gases from the pyrolytic synthetic gas,” in lines 2-3. It is unclear what “particulate gases” are, as the term “particulate” is understood to refer implicitly to small solid particles, or less commonly to small droplets of liquid.
Based on Applicant’s specification, Applicant intended to recite --particular gases-- rather than “particulate gases”. Therefore, for the purposes of examination, the term “particulate gases” has been interpreted as reciting --particular gases--.
Applicant should amend claim 22 to clarify as appropriate.   
 
The following are new rejections necessitated by amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7-9, 13, 14, 18, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apffel (US 4,647,443) in view of Freel et al. (US 8,097,090), hereafter referred to as Freel.
With regard to claim 1: Apffel teaches a method for converting tires into pyrolytic oil and pyrolytic synthetic gas (abstract), the method comprising:
In a pyrolytic reactor (pyrolysis chamber) 407, thermally depolymerizing (pyrolysing) a volume of rubber extracted from tires, i.e. whole tires or pieces thereof, into a set of pyrolytic byproducts comprising pyrolytic synthetic gas (volatile hydrocarbon vapors and gas) and solid carbonaceous material (char), wherein heating elements (radiant tubes) 409 within the pyrolytic reactor 407 regulate temperature within the pyrolytic reactor 407 (Figure 1A, Column 4 Line 45-Column 5 Line 30); wherein the thermal depolymerizing (pyrolysis) of the volume of rubber is carried out in an inert atmosphere, i.e. an oxygen limited hydrocarbon atmosphere isolated by ambient air (Claims 17, 18, 22, and 34); and wherein the pyrolytic reactor 407 is a continuous feed reactor, i.e. the reactor 407 is at least capable of receiving a continuous feed from the preheater 12 (Figure 1A, Column 4 Line 30-Column 5 Line 30)
Extracting the pyrolytic synthetic gas (volatile hydrocarbon vapors and gas) from the pyrolytic reactor 407 via an exhaust gas channel (conduit) 405 (Figure 1A, Column 4 Line 45-Column 5 Line 30).
Within a centrifuge (cyclone dust separator) 20, removing from the pyrolytic synthetic gas (volatile hydrocarbon vapors and gas) residual solid carbonaceous material (carbon dust) carried over from the pyrolytic reactor 407 into the exhaust gas channel 405 (Figure 1A, Figure 1A, Column 4 Line 45-Column 5 Line 30). Although it is not explicitly taught, it is understood that the centrifuge necessarily removes residual solid contaminates from the volume of tire rubber which have been carried over from the pyrolytic reactor into the exhaust channel, as evidenced by Apffel’s teaching that the centrifuge 20 removes “any solid particulates that may have been carried over with the pyrolysed tire vapors (Column 5 Lines 10-30).
Within a vapor-liquid separator (heavy oil/gas separator) 26, separating a volume of vapor-phase pyrolytic synthetic gas (uncondensed vapors exiting the separator 26 via line 27) from a volume of liquid-
Depositing the volume of liquid-phase synthetic gas (heavy oil exiting the separator 26 via line 38) into a heavy oil storage via conduit 29 to form a cut of heavy oil in liquid phase (Figure 1A, Column 5 Line 13-Column 6 Line 65).
Apffel does not explicitly teach that the heavy oil storage is a tank. However, it is implicit that the heavy oil storage will be some sort of vessel which qualifies as a tank.
In the alternative, Apffel does not offer any explicit guidance on the structure of the heavy oil storage. Therefore, a person having ordinary skill in the art would be motivated to select a particular structure with which to implement the taught heavy oil storage. Tanks are a notoriously well-known type of storage vessel.
If the hydrocarbon storage of Apffel were not a tank, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Apffel by selecting a tank as the structure with which to implement the taught heavy oil storage, in order to provide the system with a specific structure for forming said hydrocarbon storage. 
Condensing a first portion of the volume of vapor-phase synthetic gas (uncondensed vapors exiting the separator 26 via line 27) in a light oil condenser (water cooler condenser) 28 to form a cut of light oil in liquid-phase (Figure 1A, Column 5 Line 13-Column 6 Line 65).
Spraying a portion of the light oil in liquid phase through a pair of hollow cone spray nozzles 24 and 25 into a spray tower tank (direct contact spray condenser) 22 to further cool light oil, i.e. to cool light oil while it is still in the mixture of pyrolytic synthetic gas, and to separate more dense materails within the light oil from less dense materials of the light oil, i.e. to separate denser heavy oils from the light oil (Figure 1A, Column 5 Lines 11-51).
And feeding a second portion of the volume of vapor-phase synthetic gas (uncondensed vapors exiting the separator 26 via line 27) to a fuel system via conduit 34 (Figure 1A, Column 5 Line 13-Column 6 Line 65).
Apffel does not explicitly teach that the second portion of vapor-phase synthetic gas is combusted in a combustor. However, Apffel describes the second portion the vapor-phase synthetic gas (gas in 
The drying process for dryer 126 involves combusting (burning) fuel from conduit 125 with air from conduit 127 outside said dryer 126 to provide heat thereto (Figure 1C, Column 10 Line 63-Column 11 Line 10). Although it is not explicitly stated, it is understood that this combusting of the fuel 125 is necessarily carried out using a combustor, i.e. a burner. In other words, the combusting of fuel 125 is necessarily carried out within a combustor. Apffel’s teaching that the second portion of the vapor-phase synthetic gas (gas in conduit 34) may be used in the drying process for dryer 126 at least strongly suggests providing said second portion of vapor phase synthetic gas for use as the fuel 125 in the drying process for dryer 126.
If it is not implicit within Apffel, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Apffel by feeding the second portion of the volume of vapor phase synthetic gas (i.e. the gas in line 34) for use as the fuel 125, such that said second portion of gas is combusted within a combustor to heat the dryer 126, in order to provide a fuel for heating said dryer in accordance with Apffel’s own suggestions.
Modified Apffel does not explicitly teach recycling a third portion of the volume of vapor phase synthetic gas into the heating elements within the pyrolytic reactor to heat the pyrolytic reactor.
However, as discussed above, However, Apffel describes the second portion the vapor-phase synthetic gas (gas in conduit 34) as being a fuel gas which is fed to a fuel system via conduit 34 (Figure 1A, Column 5 Line 13-Column 6 Line 65).
Apffel also teaches a step of feeding a fuel, which may be a fuel gas, to a burner 403 where it is burned to produce gases to heat the heating elements 409 within the pyrolytic reactor to provide heat to said pyrolytic reactor (Figure 1A, Column 4 Line 47-Column 5 Line 12). A person having ordinary skill in the art would recognize: i) that the second portion of the vapor phase synthetic gas (i.e. the gas in line 34), being a fuel gas, would be suitable for use as the fuel for heating said heating elements; and ii) that it would be advantageous to heat the process of Apffel using fuel gas obtained as a product of the process 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Apffel by recycling a third portion of the volume of vapor phase synthetic gas (e.g. a portion split from the second potion flowing through conduit 34) as fuel into the burner 403, and subsequently to the heating elements 409, in order to increase the efficiency of the process, i.e. by providing heating to the process using gas obtained as a product of the process itself.
Modified Apffel is silent to intermittently scraping walls of the exhaust gas channel with a reamer in the exhaust gas channel at intervals during operation of the pyrolytic reactor to prevent build-up of fouled oil and/or solid carbonaceous material on walls of the exhaust gas channel.
Freel teaches a reamer for removing deposits formed between thermal conversion and condensation operations in a pyrolysis process (abstract), the reamer being configured to clear deposits in an exhaust gas channel (pipeline) 5 that transports a hot vapor stream to a condenser (condensing chamber/column) 7 during the operation of a pyrolytic reactor by scraping walls of the exhaust gas channel 5 to clear the exhaust gas channel 5 of solid carbonaceous material, thus preventing buildup of said solid carbonaceous material on the walls of said exhaust gas channel 5 (Figures 1-3, Column 3 Line 60-Column 4 Line 46). The reamer is activated to clear the exhaust gas channel when certain conditions are met (Column 4 Lines 3-18), thus it is understood that the reamer will scrape the walls of the exhaust gas channel intermittently. Note: The reamer in Freel is configured as a ram/piston (Figures 1-3, Column 3 Line 60-Column 4 Line 46). The way in which a piston moves necessitates that said piston scrape the walls of the channel in which it is located intermittently, even if said piston were operated in a substantially continuous manner. The reamer in Freel removes deposits during the pyrolysis process, thus allowing for substantially continuous operation thereof (abstract, Column 2 Line 59-Column 3 Line 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Apffel in view of Freel by adding a step of intermittently scraping walls of the exhaust gas channel with a reamer in the exhaust gas channel at intervals during operation of the pyrolytic reactor to prevent build-up of fouled oil and/or solid carbonaceous material on walls of the exhaust gas channel, in 
With regard to claim 4: In modified Apffel, the solid carbonaceous material (char) and residual solid carbonaceous material 47 extracted through the centrifuge 20 are combined in char pyrolysis chamber 18 and subsequently pelletized in pelletizer 120 and dried in drier 126 to form a pelletized reclaimed carbonaceous material (Apffel: Figures 1A and 1C, Column 6 Line 65-Column 7 Line 12 Column 10 Line 27-Column 11 Line 39).
With regard to claim 7: Modified Apffel further comprises decanting, i.e. separating, excess water from the cut of light oil using water/gas/liquid separator 31 (Apffel: Figure 1A, Column 5 Line 13-Column 6 Line 65).
With regard to claim 8: Thermally depolymerizing the volume of rubber comprises thermally depolymerizing the rubber at a temperature (Apffel: Figure 1A, Column 4 Line 45-Column 5 Line 12). 
As a result of pyrolysis at said temperature, the pyrolytic synthetic gas is formed (Apffel: Figure 1A, Column 4 Line 45-Column 5 Line 30). Said pyrolytic synthetic gas is necessarily gaseous when formed in the pyrolysis reactor, as such is a prerequisite for said gas being pyrolytic synthetic gas. Thus, it is understood that 100% of said pyrolytic synthetic gas is in an evaporated (i.e. gaseous or vaporous state). Therefore, it is understood that the temperature at which the volume of rubber is thermally depolymerized is greater than a minimum percentage at which some target output percentage (some arbitrary target output percentage of less than 100%) of the pyrolytic synthetic gas evaporates.
Said carbonaceous material does not burn during the thermal depolymerization thereof, instead it undergoes a pyrolysis reaction (Apffel: Figure 1A, Column 4 Line 45-Column 5 Line 12). Thus, it is understood that the temperature at which the volume of rubber is thermally depolymerized is less than a maximum temperature at which the carbonaceous material burns (i.e. a maximum acceptable temperature above which the carbonaceous material would undergo a combustion reaction).
In the unlikely alterative, it is understood that combustion of feed material is undesirable in pyrolysis processes like that of Apffel, as combustion of the feed will necessarily lower the yield of product.

With regard to claim 9: In modified Apffel, extracting the pyrolytic synthetic gas from the pyrolytic reactor 407 via the exhaust gas channel 405 comprises extracting the pyrolytic synthetic gas from the pyrolytic reactor 407 via the exhaust gas channel 405 at a location where the volume of rubber within the pyrolytic reactor 407 is incompletely pyrolyzed into the set of pyrolytic byproducts (Apffel: Figure 1A, Column 4 Line 45-Column 5 Line 11, Column 7 Line 55-65). To be clear, any location in the pyrolytic reactor to which the exhaust gas channel could be attached is a location where the volume of rubber within the pyrolytic reactor 407 is incompletely pyrolyzed into the set of pyrolytic byproducts as evidenced by the fact that the solids (char) from the pyrolytic reactor are subjected to further pyrolysis in a separate reactor (char pyrolysis chamber) 18 (Apffel: Figure 1A, Column 4 Line 45-Column 5 Line 11, Column 7 Line 55-65).
With regard to claim 13: Although it is not explicitly taught, it is understood that the method of Apffel necessarily comprises heating the exhaust gas 405, as the exhaust gas will necessarily transfer heat to the exhaust gas channel 405. It is understood that heating the exhaust gas channel will necessarily decrease a rate at which the pyrolytic synthetic gas cools within the exhaust gas channel and reduce precipitation of solid material out of the pyrolytic synthetic gas within the exhaust gas channel, as over time, heat from the exhaust gas will necessarily build up in the exhaust gas channel, slowing any cooling of subsequently received exhaust gas in said channel, thereby reducing any subsequent precipitation of solid material out of the pyrolytic synthetic gas.
With regard to claim 14: The heating of the exhaust gas channel with the exhaust gas necessarily comprises heating walls of the exhaust gas channel (i.e. internal walls thereof). After a certain amount of heat is added to said internal walls of the exhaust gas channel, the deposition of solid material onto walls of the exhaust gas channels is necessarily reduced in comparison to cold walls.
With regard to claim 18: Apffel teaches a method for converting tires into pyrolytic oil and pyrolytic synthetic gas (abstract), the method comprising:
In a continuous feed pyrolytic reactor (pyrolysis chamber) 407 pyrolysing a volume of rubber from tires, i.e. whole tires or pieces thereof (Figure 1A, Column 4 Line 30-Column 5 Line 30). Note: On the subject of said pyrolytic rector being a continuous feed reactor, said reactor is at least capable of continuous feed operation, i.e. by receiving feed material on a continuous basis from the preheater 12 (Figure 1A, Column 4 Line 30-Column 5 Line 30).
Wherein pyrolysing the volume of rubber includes heating a channel (interior space) in the pyrolytic reactor 407 to induce incremental thermal decomposition (pyrolysis) of the volume of rubber as the volume of rubber translates within the channel (interior space of the reactor) to transform the volume of rubber into a set of pyrolytic byproducts comprising pyrolytic synthetic gas (volatile hydrocarbon vapors and gas) and solid carbonaceous material (char) (Figure 1A, Column 4 Line 45-Column 5 Line 30). Heating the channel (interior space) in the pyrolytic reactor necessarily involves heating all parts of the said channel including the bottom thereof. Therefore, heating the channel in Apffel necessarily comprises heating the bottom of the channel. The volume of rubber may be pyrolysed/thermally decomposed and translated within the channel (interior of reactor) 407 under a vacuum, e.g. a pressure of -5 psig (Figure 1A, Column 4 Line 45-Column 5 Line 30).
Directing the pyrolytic synthetic gas (volatile hydrocarbon vapors and gas) from out of the channel (the interior space of the pyrolytic reactor 407) into an exhaust gas channel (conduit) 405 (Figure 1A, Column 4 Line 45-Column 5 Line 30). Said directing of the pyrolytic synthetic gas into the exhaust gas channel is necessarily carried out at a particular exit velocity (i.e. at an exit velocity). Furthermore, it is understood that the particular exit velocity will limit carryover of a mass of solid carbon carry over less than a threshold mass of carbonaceous solid material, i.e. the particular exit velocity will necessarily limit the carryover of a mass of carbon material less than an particular threshold mass of carbonaceous solid material, by failing to carry over at least a portion of said mass of carbon material less than the threshold mass, whereas a particular higher exit velocity would carry over all of said mass of carbon material below said particular threshold mass of carbonaceous solid material.

Within a centrifuge (cyclone dust separator) 20, removing from the pyrolytic synthetic gas (volatile hydrocarbon vapors and gas) residual solid carbonaceous material (carbon dust) carried over from the pyrolytic reactor 407 into the exhaust gas channel 405 (Figure 1A, Figure 1A, Column 4 Line 45-Column 5 Line 30). Although it is not explicitly taught, it is understood that the centrifuge necessarily removes residual solid contaminates from the volume of tire rubber which have been carried over from the pyrolytic reactor into the exhaust channel, as evidenced by Apffel’s teaching that the centrifuge 20 removes “any solid particulates that may have been carried over with the pyrolysed tire vapors (Column 5 Lines 10-30).
With a pair of spay nozzles 24 and 25, spraying the pyrolytic synthetic gas in a spray tower (direct contact spray condenser) 22 with droplets of liquid-phase oil to induce heat transfer between the pyrolytic synthetic gas ant liquid phase pyrolytic oil thereby causing the pyrolytic synthetic gas to cool (Figure 1A, Column 5 Lines 11-51).
The exhaust gas channel in Apffel may be considered to comprise conduit 405, conduit 21, conduit 27, conduit 30, conduit 32, etc. (Figure 1A, Column 4 Line 45-Column 6 Line 60). Therefore, the steps of condensing in condenser 28 and spray cooling in spray tower 22, in combination with the step of transferring exhaust gas through the various conduits and condenser 28 and spray tower 22 constitute a step of transferring the pyrolytic synthetic gas along length of the exhaust gas channel 21/27/30/32/etc. corresponding to a desired residence time of the pyrolytic synthetic gas within the exhaust gas channel (i.e. a residence time required to carry out the various separations to which the exhaust gas is subjected while traveling through said exhaust gas channel), the desired residence time proportional to a time to cool the pyrolytic synthetic gas to a particular temperature prior to exiting the exhaust gas channel (i.e. the residence time proportion to an amount of time required to cool the pyrolytic synthetic gas to a temperature required for the partial condensation thereof, e.g. in spray tower 22), the particular temperature corresponding to a temperature at which solid carbonaceous material drops out of the pyrolytic synthetic gas (i.e. a particular temperature at which the spraying in the spray tower causes the condensation/precipitation of a sludge component from the pyrolytic synthetic gas) (Figure 1A, Column 4 
Note: Examiner’s interpretation of the exhaust gas channel as comprising multiple conduits connecting different separation processing units, e.g. the spray tower and the condenser, is consistent with the exhaust gas channel as disclosed by Applicant. Specifically, Applicant’s disclosure describes an exhaust gas channel 130 which is comprised of a plurality of conduits linking several separation processing units including spray tower 140 and condenser 160 (Figures 2 and 5, paragraphs [0020] and [0030]). 
If Applicant were to argue that the forgoing interpretation were unreasonable, Examiner notes that such an argument, if found persuasive, would necessitate rejection of claim 18 under 112(a), as the Applicant’s disclosure can only be construed as supporting the transferring step in lines 15-22 of claim 18 by applying the same interpretation to Applicant’s disclosure. In particular, without applying the forgoing interpretation to Applicant’s specification, there is no support therein for a transferring step wherein “the particular temperature correspond[s] to a temperature at which solid carbonaceous material drops out of the pyrolytic synthetic gas.”
Note: Examiner’s interpretation of the step of transferring pyrolytic synthetic gas along a length of the exhaust gas channel as is including transfer of exhaust gas through multiple conduits and different separation processing units, e.g. the spray tower and the condenser, is consistent with the transferring step as disclosed by Applicant. Specifically, Applicant’s disclosure describes an exhaust gas channel 130 which is comprised of a plurality of conduits linking several separation processing units including spray tower 140 and condenser 160 (Figures 2 and 5, paragraphs [0020] and [0030]).
If Applicant were to argue that the forgoing interpretation were unreasonable, Examiner notes that such an argument, if found persuasive, would necessitate rejection of claim 18 under 112(a), as the Applicant’s disclosure can only be construed as supporting the transferring step in lines 15-22 of claim 18 by applying the same interpretation to Applicant’s disclosure. In particular, without applying the forgoing 
Modified Apffel is silent to intermittently scraping walls of the exhaust gas channel with a reamer in the exhaust gas channel at intervals during operation of the pyrolytic reactor to prevent build-up of fouled oil and/or solid carbonaceous material on walls of the exhaust gas channel.
Freel teaches a reamer for removing deposits formed between thermal conversion and condensation operations in a pyrolysis process (abstract), the reamer being configured to clear deposits in an exhaust gas channel (pipeline) 5 that transports a hot vapor stream to a condenser (condensing chamber/column) 7 during the operation of a pyrolytic reactor by scraping walls of the exhaust gas channel 5 to clear the exhaust gas channel 5 of solid carbonaceous material, thus preventing buildup of said solid carbonaceous material on the walls of said exhaust gas channel 5 (Figures 1-3, Column 3 Line 60-Column 4 Line 46). The reamer is activated to clear the exhaust gas channel when certain conditions are met (Column 4 Lines 3-18), thus it is understood that the reamer will scrape the walls of the exhaust gas channel intermittently. Note: The reamer in Freel is configured as a ram/piston (Figures 1-3, Column 3 Line 60-Column 4 Line 46). The way in which a piston moves necessitates that said piston scrape the walls of the channel in which it is located intermittently, even if said piston were operated in a substantially continuous manner. The reamer in Freel removes deposits during the pyrolysis process, thus allowing for substantially continuous operation thereof (abstract, Column 2 Line 59-Column 3 Line 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Apffel in view of Freel by adding a step of intermittently scraping walls of the exhaust gas channel with a reamer in the exhaust gas channel at intervals during operation of the pyrolytic reactor to prevent build-up of fouled oil and/or solid carbonaceous material on walls of the exhaust gas channel, in order to prevent buildup of solid deposits in the exhaust gas channel, thus allowing for substantially continuous operation of Apffel’s pyrolysis process. 
With regard to claim 21: Modified Apffel further comprises a step of, with a pair of spay nozzles 24 and 25, spraying the pyrolytic synthetic gas in a spray tower (direct contact spray condenser) 22 with 
With regard to claim 23: Modified Apffel does not explicitly teach that the volume of rubber is fed into the pyrolytic reactor at a particular feed rate of a number of pounds per hour defined by a threshold capacity of the pyrolytic reactor, a desired production rate, and/or a desired composition of the solid carbonaceous material and/or pyrolytic oil. However, a person having an understanding of reactor operations will recognize that the volume of rubber is fed into the pyrolytic reactor is necessarily fed into the reactor at a particular feed rate, wherein said particular feed rate is defined at least by a threshold capacity of the pyrolytic reactor and a desired production rate, as a functional reactor processes must be fed at a rate which does not exceed the capacity of the reactor, and because the feed rate necessarily impacts the production rate of the reactor. 
In the unlikely alternative, a person having ordinary skill in the art would recognize that a functional reactor process must be fed at a feed rate which does not exceed the maximum capacity of the reactor, in order to prevent the reactor from overflowing, backing up, becoming jammed, etc. Furthermore, a person having ordinary skill in the art would recognize that the feed rate has a major impact on production rate (i.e. the rate of product formation), as higher feed rate will necessarily lead to higher production rate and vice versa.
If it were not necessarily so, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Apffel by feeding the volume of rubber into the pyrolytic reactor at a particular feed rate of a number of pounds per hour defined at least by a threshold capacity of the pyrolytic reactor and a desired production rate, in order to obtain a high production rate while ensuring that the maximum capacity of the reactor is not exceeded. 

 Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apffel in view of Freel, as applied to claim 9 above, and further in view of Denison (US 7,416,641).
With regard to claim 10: Modified Apffel does not explicitly teach that extracting the pyrolytic synthetic gas from the pyrolytic reactor via the exhaust gas channel comprises extracting the pyrolytic synthetic gas from the pyrolytic reactor via the exhaust gas channel at a location within the pyrolytic 
However, such placement of offtake channels is well known in the art. For example, Denison teaches a method for pyrolysis of tires (abstract), the method comprising: pyrolysing tire rubber in a pyrolytic reactor 40 (Figure 3, Column 7 Line 45-Column 8 Line 65), and extracting pyrolytic synthetic gas from the pyrolytic reactor 40 via an exhaust gas channel 42/71 (Column 10 Line 39-Column 11 Line 20), wherein said exhaust gas channel 42/71 is positioned at an offtake location near the entrance to the pyrolytic reactor 40 (Figure 3, Column 10 Line 39-Column 11 Line 20). Although it is not explicitly taught, extracting the pyrolytic synthetic gas from the pyrolytic reactor 40 via the exhaust gas channel 42/71 positioned at the offtake location comprises extracting the pyrolytic synthetic gas from the pyrolytic reactor 40 via the exhaust gas channel 42/71, wherein the exhaust gas channel 42/71 is positioned at the offtake location, and wherein the offtake location corresponds to a location within the pyrolytic reactor 40 where less than 50% by volume of the volume of rubber is depolymerized into pyrolytic byproducts. It is understood that the offtake location corresponds to a location within the pyrolytic reactor 40 where less than 50% by volume of the volume of rubber is depolymerized into pyrolytic byproducts, as said offtake location is positioned at the input end of the pyrolysis reactor, prior to the point on the reactor where heating jacket 2 is disposed (Figure 3, Column 10 Line 39-Column 11 Line 20). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Apffel in view of Denison by replacing the offtake channel of Apffel with an offtake channel like that of Denison, i.e. an offtake channel that is positioned such that extracting the pyrolytic synthetic gas from the pyrolytic reactor via the exhaust gas channel comprises extracting the pyrolytic synthetic gas from the pyrolytic reactor via the exhaust gas channel at a location within the pyrolytic reactor where less than 50% by volume of the volume of rubber is depolymerized into the set of pyrolytic byproducts, in order to obtain a predictably functional exhaust gas channel.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apffel in view of Freel, as applied to claim 1 above, and further in view of Denison.
With regard to claim 17: In modified Apffel, although it is not explicitly taught, it is understood that extracting the pyrolytic synthetic gas from the pyrolytic reactor via the exhaust gas channel comprises extracting the pyrolytic synthetic gas at an exit velocity. 
Modified Apffel does not explicitly teach that the gas exit velocity is a velocity at which less than 10% by weight of solid carbonaceous material is carried into the exhaust gas channel.
However, a person having ordinary skill in the art will recognize that it is advantageous to limit the carryover of solid particles into the exhaust gas channel, as doing so reduces the amount of particles which must be removed from the exhaust gas, thus reducing the burden on any downstream operations for separating particulate solids from the exhaust gas. Furthermore, it is known in the art to limit carryover of solid particles into the exhaust gas channel by limiting exit velocity of pyrolytic synthetic gas. For example, Denison teaches a method of pyrolyzing tires (abstract) wherein exit velocity of pyrolysis gas from a pyrolysis reactor 40 into an exhaust gas channel 42/71 is limited so as to limit the carryover of solid particles into the exhaust gas (Column 10 Line 39-Column 11 Line 20). Additionally, Apffel teaches that entrained solids are undesirable in pyrolysis gas products (Column 2 Lines 15-25).  In view of the forgoing, it would be clear to one of ordinary skill in the art that gas exit velocity and solid particle content of the exhaust gas are both result effective variables in Apffel. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Apffel in view of Denison by selecting a gas exit velocity is a velocity at which less than 10% by weight of solid carbonaceous material is carried into the exhaust gas channel, in order to obtain a method wherein the carryover of solid particles into the exhaust gas channel is limited. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apffel in view of Freel as applied to claim 18 above, and further in view of Denison.
With regard to claim 19: Modified Apffel does not explicitly teach that directing the pyrolytic synthetic gas out of the channel into the exhaust gas channel comprises extracting the pyrolytic synthetic gas from the pyrolytic reactor via the exhaust gas channel, wherein the exhaust gas channel is positioned at a location near the middle of a length of the pyrolytic reactor.
However, such placement of offtake channels is known in the art. For example, Denison teaches a method for pyrolysis of tires (abstract), the method comprising: pyrolysing tire rubber in a pyrolytic reactor 40 (Figure 3, Column 7 Line 45-Column 8 Line 65), and extracting pyrolytic synthetic gas from the pyrolytic reactor 40 via an exhaust gas channel 42/71 (Column 10 Line 39-Column 11 Line 20), wherein said exhaust gas channel 42/71 is positioned at an offtake location near the middle of the pyrolytic reactor 40 (Figure 3, Column 10 Line 39-Column 11 Line 20). Note: The offtake location is near the middle of the pyrolytic reactor 40 in the sense that it is positioned between the solid inlet  31 and the solid outlet (Figure 3, Column 10 Line 39-Column 11 Line 20). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Apffel in view of Denison by replacing the exhaust gas channel of Apffel with an exhaust gas channel like that of Denison, i.e. an exhaust gas channel that is positioned at a location near the middle of a length of the pyrolytic reactor, in order to obtain a predictably functional exhaust gas channel.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apffel in view of Freel and EnergyEducation.ca (“Dry scrubber”; https://energyeducation.ca/encyclopedia/Dry_scrubber).
With Regard to claim 20: Apffel teaches a method for converting tires into pyrolytic oil and pyrolytic synthetic gas (abstract), the method comprising:
In a continuous feed pyrolytic reactor (pyrolysis chamber) 407, thermally depolymerizing (pyrolysing) a volume of rubber extracted from tires, i.e. whole tires or pieces thereof, into a set of pyrolytic byproducts comprising pyrolytic synthetic gas (volatile hydrocarbon vapors and gas) and solid carbonaceous material (char), heating elements (radiant tubes) 409 within the continuous feed pyrolytic 
Extracting the pyrolytic synthetic gas (volatile hydrocarbon vapors and gas) from the pyrolytic reactor 407 via an exhaust gas channel (conduit) 405 (Figure 1A, Column 4 Line 45-Column 5 Line 30).
Within a centrifuge (cyclone dust separator) 20, removing from the pyrolytic synthetic gas (volatile hydrocarbon vapors and gas) residual solid carbonaceous material (carbon dust) carried over from the continuous feed pyrolytic reactor 407 into the exhaust gas channel 405 (Figure 1A, Figure 1A, Column 4 Line 45-Column 5 Line 30). Although it is not explicitly taught, it is understood that the centrifuge necessarily removes residual solid contaminates from the volume of tire rubber which have been carried over from the pyrolytic reactor into the exhaust channel, as evidenced by Apffel’s teaching that the centrifuge 20 removes “any solid particulates that may have been carried over with the pyrolysed tire vapors (Column 5 Lines 10-30).
Within a vapor-liquid separator (water/gas/liquid separator) 31, separating a volume of vapor-phase pyrolytic synthetic gas (uncondensed gas/fuel gas in leaving separator in line 32/34) from a volume of liquid-phase synthetic gas (light oil leaving separator 31 in line 35/37) (Figure 1A, Column 5 Line 13-Column 6 Line 65).

Apffel does not explicitly teach combusting a portion of the volume of vapor-phase synthetic gas in a combustor. However, Apffel describes a portion the vapor-phase synthetic gas (gas in conduit 34) as being a fuel gas which is fed to a fuel system via conduit 34 (Figure 1A, Column 5 Line 13-Column 6 Line 65). Furthermore, Apffel teaches that said portion of vapor-phase synthetic may be used in the later described drying process for dryer 126 (Figure 1A, Column 5 Line 13-Column 6 Line 65). 
The drying process for dryer 126 involves combusting (burning) fuel from conduit 125 with air from conduit 127 outside said dryer 126 to provide heat thereto (Figure 1C, Column 10 Line 63-Column 11 Line 10). Although it is not explicitly stated, it is understood that this combusting of the fuel 125 is necessarily carried out using a combustor, i.e. a burner. In other words, the combusting of fuel 125 is necessarily carried out within a combustor. Apffel’s teaching that said portion of the vapor-phase synthetic gas (gas in conduit 34) may be used in the drying process for dryer 126 at least strongly suggests providing said portion of vapor phase synthetic gas for use as the fuel 125 in the drying process for dryer 126.
If it is not implicit within Apffel, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Apffel by feeding a portion of the volume of vapor phase synthetic gas (i.e. the gas in line 34) for use as the fuel 125, such that said portion of gas is combusted within a combustor to heat the dryer 126, in order to provide a fuel for heating said dryer in accordance with Apffel’s own suggestions.
Modified Apffel does not explicitly teach recycling a portion of the volume of vapor phase synthetic gas into the heating elements within the pyrolytic reactor to heat the pyrolytic reactor.
However, as discussed above, However, Apffel describes a portion the vapor-phase synthetic gas (gas in conduit 34) as being a fuel gas which is fed to a fuel system via conduit 34 (Figure 1A, Column 5 Line 13-Column 6 Line 65).

It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Apffel by recycling a portion of the volume of vapor phase synthetic gas (e.g. a portion split from the second potion flowing through conduit 34) as fuel into the burner 403, and subsequently to the heating elements 409, in order to increase the efficiency of the process, i.e. by providing heating to the process using gas obtained as a product of the process itself.
Modified Apffel does not explicitly teach a step of shredding a set of tires into the volume of rubber fed to the pyrolytic reactor. However, Apffel teaches that the tires provided to the reactor may be provided in pieces/parts if desired (Column 4 Lines 5-46). A step of shredding a set of tires into a volume of rubber is implicit in providing tires to the reactor in pieces/parts. 
In the alternative, Apffel’s disclosure that the tires may be provided in pieces/parts if desired strongly suggests shredding a set of tires to obtain a volume of tire rubber comprised of tires in pieces/parts.
If such a step were not implicitly present in modified Apffel, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Apffel by adding a step of shredding a set of tires into the volume of rubber provided to the pyrolytic reactor, in order to provide the tires in pieces/parts as suggested by Apffel.
Modified Apffel is silent to the set of tires being comprising commercial vehicle tires and passenger tires according to a specified ratio. 
However, the background section of Apffel discusses the accumulation of waste tires from passenger cars and trucks, and then goes on to state that a process which would allow for the economic 
Furthermore, selecting a set of tires according to a “specified tire ratio” as claimed includes selecting a set of tires according to a random tire ratio, i.e. a randomly specified tire ratio, and/or a tire ratio that has been specified arbitrarily. A person having ordinary skill in the art would recognize that there are some advantages to processing together a set of tires selected from a set of passenger tires and a set of commercial tires according to a randomly/arbitrarily specified tire ratio. Namely, processing such a set of tires selected randomly would allow for the processing of tires from two sources at the same time without burdening the individual(s) operating said process with the challenge of selecting an optimal tire ratio, and or the challenge of sorting and separating commercial tires and passenger tires from one another. Put simply, given a supply of waste tires comprising commercial tires and passenger tires, it is far easier to process said tires in a set having a randomly/arbitrarily specified tire ratio than it would be to process said tires by selecting a specific optimal ratio thereof. Note: In this rejection, Examiner has used the term “optimal ratio” to refer to a tire ratio which is selected with the goal of yielding a specific product.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Apffel by selecting the set of tires comprising commercial vehicle tires and passenger tires according to a specified tire ratio, wherein said specified tire ratio is randomly and/or arbitrarily specified, in order to allow the method of Apffel to process commercial and passenger tires simultaneously without burdening the individual(s) operating said process with the challenge of selecting an optimal tire ratio, and or the challenge of sorting and separating commercial tires and passenger tires from one another.
In modified Apffel, the composition of the volume of rubber is necessarily dictated by the specified tire ratio, as the composition of the volume of rubber is necessarily dictated by the composition of the tires which, in combination, go to make up the volume of rubber.

Freel teaches a reamer for removing deposits formed between thermal conversion and condensation operations in a pyrolysis process (abstract), the reamer being configured to clear deposits in an exhaust gas channel (pipeline) 5 that transports a hot vapor stream to a condenser (condensing chamber/column) 7 during the operation of a pyrolytic reactor by scraping walls of the exhaust gas channel 5 to clear the exhaust gas channel 5 of solid carbonaceous material, thus preventing buildup of said solid carbonaceous material on the walls of said exhaust gas channel 5 (Figures 1-3, Column 3 Line 60-Column 4 Line 46). The reamer is activated to clear the exhaust gas channel when certain conditions are met (Column 4 Lines 3-18), thus it is understood that the reamer will scrape the walls of the exhaust gas channel intermittently. Note: The reamer in Freel is configured as a ram/piston (Figures 1-3, Column 3 Line 60-Column 4 Line 46). The way in which a piston moves necessitates that said piston scrape the walls of the channel in which it is located intermittently, even if said piston were operated in a substantially continuous manner. The reamer in Freel removes deposits during the pyrolysis process, thus allowing for substantially continuous operation thereof (abstract, Column 2 Line 59-Column 3 Line 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Apffel in view of Freel by adding a step of intermittently scraping walls of the exhaust gas channel with a reamer in the exhaust gas channel at intervals during operation of the pyrolytic reactor to prevent build-up of fouled oil and/or solid carbonaceous material on walls of the exhaust gas channel, in order to prevent buildup of solid deposits in the exhaust gas channel, thus allowing for substantially continuous operation of Apffel’s pyrolysis process. 
Modified Apffel is silent to scrubbing the pyrolytic synthetic gas in a dry gas scrubber configured to remove particulate and particular gases from the pyrolytic synthetic gas.
However, dry gas scrubbers and the use thereof in industrial applications is well known in the art. EnergyEducation.ca teaches that dry scrubbers are a type of scrubber which are used to remove harmful materails, such as acidic gases, from industrial gases to prevent their release into the environment (sections titled “Dry scrubber” and “Use”). A person having ordinary skill in the art would recognize that 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Apffel in view of EnergyEducation.ca by adding a step of scrubbing the pyrolytic synthetic gas in a dry gas scrubber configured to remove particular gases, i.e. harmful acidic gases such as gaseous sulfur compounds, from the pyrolytic synthetic gas.
In modified Apffel, the dry gas scrubber, in addition to being configured to remove particular gases, is necessarily configured to remove particulates, as evidenced by the fact that dry gas scrubbers include a filter for filtering particulates (EnergyEducation.ca: section titled “Use”).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apffel in view of Freel as applied to claim 21 above, and further in view of EnergyEducation.ca.
With regard to claim 22: Modified Apffel is silent to scrubbing the pyrolytic synthetic gas in a dry gas scrubber configured to remove particulate and particular gases from the pyrolytic synthetic gas.
However, dry gas scrubbers and the use thereof in industrial applications is well known in the art. EnergyEducation.ca teaches that dry scrubbers are a type of scrubber which are used to remove harmful materails, such as acidic gases, from industrial gases to prevent their release into the environment (sections titled “Dry scrubber” and “Use”). A person having ordinary skill in the art would recognize that harmful acidic gases, i.e. gaseous sulfur compounds, will be present in the pyrolytic synthetic gas of Apffel to a certain extent, as such gaseous sulfur compounds will inevitably result from the pyrolysis of rubber due to the sulfur present in rubber.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Apffel in view of EnergyEducation.ca by adding a step of scrubbing the pyrolytic synthetic gas in a dry gas scrubber configured to remove particular gases, i.e. harmful acidic gases such as gaseous sulfur compounds, from the pyrolytic synthetic gas.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772